ORDER
Having examined and considered all matters presented in this disciplinary proceeding, including the report and recommendations of the Professional Responsibility Tribunal and of matters presented in mitigation of discipline, the Court finds that respondent engaged in acts which demonstrate his unfitness to practice law and that he should be disciplined therefor.
IT IS THEREFORE ORDERED BY THE COURT that respondent be and he is hereby suspended from the practice of law for a period of one (1) year from and after the date of this order.
Respondent is further ordered to pay all costs of these proceedings prior to making application for reinstatement, in the total *833amount of Eight-hundred, twenty-four and 23/100 Dollars ($824.23).
OPALA, V.C.J., and SIMMS, DOOLIN and ALMA WILSON, JJ., concur.